Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 1 of 19




             EXHIBIT 1
    Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 2 of 19



                                       1801



        ..~···"'-~,
      :qi .,.: ·-i~!:       Des:ript!?n: I ,.          /              _•. .                  •
•     ~\~ J..l'
       '"~
                              V\f'ltlal,.J"I   O#il(j ~           T fllAI                ~-·~"""-
                                                                                                             "f" ~




    L~:~:::: .6345 Jana~a~
             I   .,.-                              ,             ,.           -         · - ----     ..,.,




•
'
                        San Jose, CA 95129

    1-inders I Name & lnitials:SA Dttv•'l> F:fFA.:... 'r.!2'-'J>&P
                                                                      •                          •




    Finders 2 Name & Jnitials:SA lt!•R.o ~ ~
                            Case#: 318A-SF-57860 6




                                  I e-- I
                                                       1m11~~/~~~~lllJl/1ll!irlll1/i/;;/~~
                                                            E5840195




                                                                              U{3D



                                                                                                        IBOl-000001
     Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 3 of 19



                              1802
                                         Date: I 0181 I 5           FBI Item #:              Z.
                                         Description:          f _ , ... ,        __ A J /
                                            ll.r.l'-rl fplc   w/    "'l.OOb J.f'Jfot-
                                              i{p~\- .f
                                               e.:~ t1
                                                              c.o
                            Location: 6345 J..nary Way



-
                                      San Jose, CA 95 129




-
                                                                             !l            .....,
                                                                                                I
                                                                                                  .'
                                                                                       r

                                                                                  / WtJ
                                                                                  .\          ,.).'

    .-.
I---·-..
    m,,,..
    ...
    : !!!!
    o""""
    .,,w . . .




                                                                        IB02-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 4 of 19



                                 1803

                                                . '



                           Date: I 0/8/15                  FBI Item#:      J
                           Description:
                             Hk- ,r;,1_4 4C>c ~ '"U.V?- zooq
                            IA0.' 6-.4. ~4--lr
                              ~B
            Location: 6345 Janary Way                      '   0. Q
                      San Jose, CA 95129                       r/ ./
            Finders I !"..lame & iniiiais: Sit bAYii:i r. ~cou--             UFP
            Finders 2 Na.-nc & Initials: SA ~1(,1) /~              J!?;?'{
               ·u:.:· -u..        ; ;:Case#:
                                       ~· ;:;
                                                318A-SF-5786066
                                                iti ;::.        :i: :::.




-
                                                 &um11111
                                                      ES840197




                                                                 0(?,Q




                                                                                   IB03-000001
    Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 5 of 19



                             1804




~   -




                                                                                ----~




                                                                                            I'I

                                  -

                              I f3'f
                                      I   J
                                                                                            •
                                              lllllll Ill lllllllIll ll~illlllllll ~II
                                                     E5840198                               I
                                                                                         IB04-000001
           Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 6 of 19



                                                                  1B06

                                                                                                ..


            'F."''.'~.~~·;·:ii
                . '"
              ,· ;~~-·,
                             ~?..~.').-
                                             Date: l 0/8/lS
                                             D
                                             . esc~r_
                                                       . .
                                                  . 1pt.1.o.n:    " f ? ."
                                                                         . .
                                                                                        FBI Item #:
                                                                               lll.~.t~ £):f_c (aJ.de} ~~
          ..' ••'""""
                 . ·l·......, . ·. i'1i'
             '~,.\(
                ~}___
                          ~-;.1,ttl
                            t> _,,,~(1'
                                                   .    . '1...        .,

•    .
                   ·.~(·• '!..!¥
                  .,
                                   r
                                                 '"',.,.,,. "'
                                                 .Ji         •



                                       6.J4.·5J_a~. ~~ w:.Y_... · .
1        1. ,ocation:
                                        San Jose, CA 95129

         Finders I Name & Initials: SA ~via p. ~,,\Pf'
         Finders 2 Name & Initials: '"A. k1A,o t-'\A~~ ~/ti\_
                                                                                 . .·    .· .        . ._· .· .   .



                                                  .         .Case #: 318A-S F~5786066




                                                       --·----




                      I
                      I
                      I .



lI                 I  I




                                                                                                                  IB06-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 7 of 19




                         180 7




                              '~~~~.                                           '
                                                                              :f'


             ?l<t/J- 3F- ~-7X'/   ' '"' {O<..ALJ {
                                                  r:.'                 .


                           {8 7
                                     Ill.IHI
                                      ,U'I'!
                                           IU
                                             i l1111111111     mi
                                                  ll'llJ l fll !·Ill
                                          E5840201




                                                                           IB07 -000 001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 8 of 19



                         1808



    -1f~·i
        .    l
                                                                                                     \,_
~,( !/.                                                                                              . ..
                                                                                                     tr        <
                                                                                                          ,i,,.:   ,4
                                                                                                                        '•

             2




                                 Location: 6?45 Janory Way
                                           San Jose, CA 95129
                                                                                   Ir::;>O.
                                                                                    ~Or'
                                                                     r , . ..h ( J( ~n..;r-e
                                 Finders i Name & initiais·• •(,.."" ......          n.        c""' R
                                                                                             - ..
                                 ,~md<rs 2 Name & lni1ials·. : ~ l'lfl.t>
                                 "'
                                                                     u                            •J 4'J
                                                                                   , , .....fl... (1///
                                                                                   ,...A~
                                                         C~•e #: 31RA~~t'-578Mll>6




                                                                               IBOS-000001
     Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 9 of 19




                                      1828

                      Date: I 018115             FBI Item #:   ~_:- /_)
                      Description: .S:-::S   &m.liT ·(.tJ{('l. ~ pa'<!t
                        (JtA.d. lo~      doVt.JW\.U'l+zvh OY\

     I Location: 2221 S  ~ae
                           Lane fo.,v-.6,, 011\.de..&k. l Y\
                  Cupenino, CA 95014    rL(.',\)N\ t- .lft.t. ~~O    I
                                                        ·-~o
      ; Finder.' I Name & Initials:6, q ·e.rh r-.:i..e.,IA-1- ~
      i Finders 2 Nam~ & Initials:  M 1 {yUAh; [, (., h f-\IZ"'-""
      ~                          Case#: 318A-SF-5786066




.Jilll.:"!IW
1:~·
' "'·




                                                                     IB28-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 10 of 19




                                                              1B31

          I~.--                        Dale: I O/R/I S                                     Fill Item#:   r· l./
                                       D<!S<·rip1io11:              i<.S F'O'\\-\- 'P             ~<o<J !>
              ..... ' ..'
                                                                        ~e>                 !>I
            l.ocolion: 22215 Rue l.une 'fOc<AI\ ~I'\ C...-,k.                                              '"
                       Cupertino, CA 95014    !Le~,,... F




                            ,'i '.       ll•IO'lOIXllj
                                         i:ic..·rip1;,.,·
                                                                    Flllllom•
                                                            K:Sf'fl'\IAf"
                                                                                 f-·I/
                                                                            ~J'1Js
                                                             J_(? :?>/
                         IA.:itliW ..::l:llSk1tl-"ll<:  ~u-\.d Clo"\ d._~k_ l•\
         -·~·~·                      l'"f'<'llit"',CJ1~$m'    f2..o.:i...., ~
                     'Hod<AlN,.... &lniLiof<          $ 6l!(l:t~"il-'&:­
                         l••dr" 2 N'""' t;. lni•iol.: /..,.. f\\,._lv r. '-h 1A'1,_...._
                     ,                               Ca1eo!r; ~OIA·:;f.51ff61l6h




                                                                                                                  IB31-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 11 of 19



                                      1B32

                                                 I 't' r~·m#:       r:···. ~~
                                                                I     - .(   .'>




             ",                                                                                  I
                 '                           .                                              ,.   '

         I                                                                             I         {

         '   -       '-   '
                          (,,..   -   -~-.                            }            .




                                                                                           IB32-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 12 of 19



                               1839




                                               nll ltoem U:      J. .... ,
                  \'k.<.;:r!~aim'l: 1/..1>& L'"'•<it·"'"'"' f.; f-l.A-
                           ' - ''"'""'1''"'
                                     ~ ~ L"'S'Vl.t. Sf)t'l o'I ~}
                                                  -lrl"'-               .
                   VJt.1..W..-
                   ;..,..J , _ t!d.y v"Ut. t,~ • '
                                                            .,
                                      t)11 s,We-1
              :::: 215 ~~<! l .t\l:i~
               C11r~'1i1~;~. CA 9.50\ol




                                                                             IB39-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 13 of 19



                         1844




        . ·./•·. ·.··~~-s· F-5786066 I ·...· · .··
       ~i4~13M
                                                                 \




       .              lB-44               _J
                                          E5076924   f1
                                     tfJl?J~
                                      ,              r"'f/
           SJ ECR
                                                      0




                                                             lB44-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 14 of 19



                         1845




      318A-SF-5786066
                     1 n         Ar-
                     .l.D -Lp              lllMIUI
                                             E5076925




                                                        IB45-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 15 of 19




                                       1B 46


                           Date : .IO/!l/15       113-J/..
                                                     l·llf Item #: O - ?
                           Dc~cr1pt1on: l·IU:.~l.:;11 hJ( 4 (.(.C .
                                      ,           I
                           J p, 1°~ TC . C.., ffo<I /J J:.) Yll
                                              ~              ,




                           ::L i1SV <'""- VI1. .4
                                                                       T    -
                                                                                                  •




                                                      "Po        I I       c I ~ .!.   1 HdC L C...
        Local ion 2221 5 Kat: Lane        -!'~ d ...;..., S Vu { {:.
                  Cup ertin o. ( /\ 9'i01 4 _ .' '1 J2wYYI
                                                              ~
         hnd cr\ I Nam e & lnitiai>:      <J. r'"'- f....,,       cJ<eJ!)/-
         f·ind1:r\ 2 l'iam c & Initi al,, k· (\A..<-/vl1L~ilr<';?"7
                                       Cas e II: 3 l 8A-Sf'"-5786066




    318A-SF-5786066
                            1 B -4 b
                                     m,~1111111~mljMi~111i1




                                                                                                      IB4 6-0 000 01
  Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 16 of 19



                              1851
..................            ~~ ........


               ,.    ""'
              t_ """ .~ }
                    "·   ..




             .318A-SF-5786066
                                            m1umnun
                              18-5L          E5076931   _,

               SjECR



                                                             IB51-000001
    Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 17 of 19




                                1B52


      :#f1~~.. g:!~~i~~:!~~5 /~5 2.FBI Jtem #: iP-.2
Ill
      :·{;( }!: <J!l I
      :.'.~\.M:i.$~
       ··~ioP'''
                       ::i.  I     !-. L    {'\ k
                       VtLv\ "S- ~1--~~~-e_. 1_, - / _ !-f£?c.A LL~ll
                     l'kl S'-    1'J v' :::.I ru..~ >      re..c.cJr () 5.                   I
I
          . .          (.1,,,   hi~         b1"1)
      Location: 22215 Rae Lane fi:u..id            "'" b(V:f.. b               1 r"\
                Cupertino, CA 950 I4 01'1               $ /.u...1.f-    t "1        i?.~
•                                                                _.,_                   p -
      Finders 1 Name & Initials: )J.. A I e.5 f'L /U-
      Finders 2 Name & Initials: M, fnA-·i..J I •c..."1 M ~
                                Case#: 318A-SF-5786066

                                                                         --
                                              --------
                                                         318A-SF-5786066                 l . .·
                                                                               19
                                                                 lB . 5.2..         !~~i~·




                                                                                                  IB52-000001
Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 18 of 19
    Case 5:16-cr-00047-EJD Document 122-1 Filed 07/11/19 Page 19 of 19



                                          1854


     .,fi'"'"'.;;;;.,
     r · $ .• ·
                            Date: _10'.811 S
                            Description:
                                                I (?, S'11tem
                                                         ....,.
                                                                #: P-'-/


•
         ·
    ·~:~~. V: tjoCA
     ··'!:~-
                            l".C.. old . WtJI<; ,fti.()0 _
                 ~a !Ilk: Sfl·d·-t Mt.I"\ tt' {Ll'Ld Ml Sc.
                   --·bv:=:il'\.4.l>-' lf-~ds.        b     )


I
•
    Location: 22215 Rae Lane

    -·· ....
    tmaers I Name & lmt1a1s:
                             -····
    Finders 2 Name & Initials:
                                      ~'";,\'" b I ~ 1 p'"'
                        Cupertino, CA 95014
                                           ..
                                          /.A, • ft\
                                               M_,
                                                     -
                                                         S~r/
                                                         L~   ('(..
                                                     (Yl._'h.A l
                                                                       JJ-
                                                                       r.
                                                                      C..   Yi
                                                                                   .
                                                                                 ll-t~
                                                                                       1
                                                                                        "'




                                     Case#: 318A-SF-5786066




                                                              -----




                                                                                             IB54-000001
